Per Curiam,
At the time of the accident, defendants were engaged in moving from one mill to another in which alterations were then being made. Sometime prior thereto, plaintiff worked in the old mill as a weaver, but had been “ laid off ” until the new mill “started up.” Afterwards he was employed to assist in moving and making alterations, and while so engaged was injured. As was said in Wannamaker v. Burke, 111 Pa. 423, it would be unreasonable to hold defendants “ to the same degree of strictness during alterations to the building as might be required after such alterations were completed.” When plaintiff undertook to assist in moving, etc., he assumed the increased risk incident to such work. There is nothing in the testimony that would have warranted a jury in finding that the defendants were guilty of any negligence that resulted in plaintiff’s injury; and hence there was no error in refusing to take off the nonsuit.
Judgment affirmed.